UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22553 Investment Company Act file number Miller/Howard High Income Equity Fund (Exact name of registrant as specified in charter) 324 Upper Byrdcliffe Road Woodstock, NY 12498 (Address of principal executive offices) (Zip code) Annemarie Gilly Miller/Howard Investments, Inc. 324 Upper Byrdcliffe Road Woodstock, NY 12498 (Name and address of agent for service) (845) 679-9166 Registrant’s telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1. Schedule of Investments. Miller/Howard High Income Equity Fund SCHEDULE OF INVESTMENTS (Unaudited) January 31, 2015 Common Stock - 92.8% Shares Fair Value Banks - 1.9% PacWest Bancorp $ Capital Markets - 9.9% Ares Capital Corporation (1) The Blackstone Group L.P.(1) Golub Capital BDC, Inc. Hercules Technology Growth Capital, Inc. Main Street Capital Corporation Triangle Capital Corporation Communications Equipment - 1.3% Cisco Systems, Inc. Diversified Financial Services - 1.1% CME Group Inc. Diversified Telecommunication - 5.7% AT&T Inc.(1) BCE Inc. (Canada) Verizon Communications Inc.(1) Electric Utilities - 4.1% FirstEnergy Corp. PPL Corporation Food & Staples Retailing - 2.3% Costco Wholesale Corporation Food Products - 3.5% Pilgrim’s Pride Corporation Hotels Restaurants & Leisure - 0.8% Churchill Downs Incorporated Independent Conglomerates - 1.8% General Electric Company(1) 1 January 31, 2015 Shares Fair Value Independent Power and Renewable - 2.1% Pattern Energy Group Inc. Internet & Catalog Retail - 2.3% HSN, Inc. Marine - 0.9% Seaspan Corporation (Marshall Islands) Media - 1.9% Regal Entertainment Group Multi-Utilities - 1.9% CenterPoint Energy, Inc. Oil, Gas & Consumable Fuels - 13.4% Baytex Energy Corp. (Canada) Golar LNG LTD. (Bermuda) Kinder Morgan, Inc.(2) LinnCo LLC Total S.A. ADR(1) Williams Companies, Inc.(1) Pharmaceuticals - 4.0% GlaxoSmithKline plc ADR Novartis AG ADR Real Estate Investment Trusts - 18.6% Corrections Corporation of America(1) Digital Realty Trust, Inc. The Geo Group, Inc.(1) HCP, Inc.(1) Lamar Advertising Company NorthStar Realty Finance Corp(1) Omega Healthcare Investors, Inc. Semiconductors & Semiconductor Equipment - 3.8% KLA-Tencor Corporation STMicroelectronics N.V. ADR Specialty Retail - 1.9% The Buckle, Inc. 2 January 31, 2015 Shares Fair Value Technology Hardware, Storage & Peripherals - 1.7% Seagate Technology plc (Ireland) Textiles Apparel & Luxury Goods - 2.9% Coach, Inc. Trading Companies & Distributors - 1.9% TAL International Group, Inc. Transportation Infrastructure - 3.1% Macquarie Infrastructure Company LLC(1) Total Common Stock (Cost $233,905,720) Master Limited Partnerships - 16.9% Gas Utilities - 1.2% AmeriGas Partners, LP Metals & Mining - 2.2% Hi-Crush Partners LP Oil, Gas & Consumable Fuels - 13.5% Energy Transfer Partners, L.P. EV Energy Partners, LP MarkWest Energy Partners, L.P. ONEOK Partners, L.P. Regency Energy Partners LP Targa Resources Partners LP Williams Partners L.P. Total Master Limited Partnerships (Cost $47,844,440) Short-Term Investment - 10.9% Investment Company - 10.9% Fidelity Institutional Money Market Portfolio - Class I, 0.07%(3) (Cost $26,226,632) Total Investments - 120.6% (Cost $307,976,792) Total Value of Options Written (Premiums received $151,352) - (0.1%) ) Other Assets and Liabilities - (20.5%) ) Total Net Assets Applicable to Common Stockholders - 100.0% $ 3 Note: Percentages indicated are based on the net assets of the Fund. ADR American Depository Receipt. All or a portion of this security has been pledged as collateral in connection with the Fund’s committed facility agreement. As of January 31, 2015, the total value of securities pledged as collateral for the committed facility agreement was $75,756,946. All or a portion of the security represents collateral for outstanding put option contracts written. Rate indicated is the current yield as of January 31, 2015. Miller/Howard High Income Equity Fund SCHEDULE OF OPTIONS WRITTEN (Unaudited) January 31, 2015 Put Options Written Expiration Date Strike Price Contracts Fair
